ACCEPTED
                                                                                                        03-15-00561-CR
                                                                                                                7003622
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                   9/18/2015 8:09:04 PM
                                                                                                      JEFFREY D. KYLE
                                                                                                                 CLERK

                               Cliff McCormack
                                   Attorney at Law                                    RECEIVED IN
                           174 South Guadalupe, Suite 106                        3rd COURT OF APPEALS
                               San Marcos, Texas 78666                               AUSTIN, TEXAS
                               Telephone: 512 - 353 - 3803                       9/18/2015 8:09:04 PM
                               Facsimile: 512 - 353 - 7483                         JEFFREY D. KYLE
                                                                                         Clerk
CERTIFIED MEDIATOR                                    Email: cliffwmccorrnack#@gmail.com



Date:   September 18, 2015

Ms. Shonna Castillo
Official Court Reporter
167th District Court
Travis County, Texas

Re: State v. Gary Stier, No. 924772 .

Dear Ms. Castillo:

My client is requesting that you prepare a copy of the court transcript (statement of facts) for the
trial on April 27, 2015 in this cause.

He will make arrangements to pay the costs.

Yours very truly,




Cliff McCormack